EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Rios.

The application has been amended as follows: 
Claim 6, line 1, “with its own accessories” has been deleted from the claim.
Claim 6, line 3, “sub-components” has been deleted from the claim.
Claim 6, line 7, “hole tube” has been replaced with –perforated tube--.
Claim 6, line 10, “formed by” has been replaced with –formed as--.
Claim 6, line 22, “tighten” has been replaced with –tightened--.
Claim 7, line 3, “of pressure with the plant” has been deleted from the claim. 
Claim 10, line 3, “tighten” has been replaced with –tightened--.
Claim 11, lines 2-3, “hole tube comprises helical hole tube” has been replaced with –perforated tube comprises a helical perforated tube--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a multiple conical implant as claimed, namely the implement having a perforated main body, chisel tip, outer fastening thread, a connector body, a fastening nut, and a connection hose as detailed in the claims.
The prior art of record, Doolittle (US 8677684) teaches a conical implant including a connector body (fig. 1) with cone protrusions (30) and a hose protrusion (10) and a main body (fig. 1, 34) having a 
The further prior art of record Nix (US 3834075) teaches a similar conical implant (fig 1) having cone protrusions (26) and a hose protrusion (14), a hose (30), however Nix fails to teach or suggest the details of the fastening nut, main body with a perforated tube, the funnel tip of the connection hose.
The prior arts fail to teach the unique combination of details as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619